Case 4:21-cv-00044-SMR-CFB Document1 Filed 02/11/21 Page 1 of 9

FORM A
FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

Arnold D. Grice

 

 

 

 

 

(Enter above the FULL name and inmate
number of the plaintiff or plaintiffs in this action)

VS. COMPLAINT
sells Cc) VWI?"
pS a UN als
Dest. of Correction
Ww | a a ™ (CC <. 5 {A at \ ; Be
INEWLON Locke KACLI ly
Ct = Wain AE

——

Xfi Ty Je dl 5 r
Ch Victoria Jackson

 

 

(Enter above the FULL name of each defendant
in this action)

(NOTE: If there is more than one plaintiff, the information in parts I and II should be shown for
EACH plaintiff by name, using a separate sheet of paper.

1. Previous Lawsuits:

A. Have you begun other lawsuits in State or Federal Court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes( ) No(X<)

B. If your answer to A is Yes, please answer questions | thru 7. (If there is more than
one lawsuit, describe the additional lawsuits on another sheet of paper, using the
same outline.)
I.

Case 4:21-cv-00044-SMR-CFB Document1 Filed 02/11/21 Page 2 of 9

 

 

I. Parties to this previous lawsuit
Plaintiffs
Defendants
2. Court (if Federal Court, name the district; if State Court, name the county)

 

3. Docket Number

 

 

 

 

 

4. Name of Judge to whom the case was assigned

5. Disposition, if known (for example: Was the case dismissed? Was it
appealed? Is it still pending?)

6. Approximate date of filing lawsuit

7. Approximate date of disposition

T

Place of Present Confinement NiIev ge Cyr} Corre CLIONA FAC 1 my

A.

D.

Is there a prisoner grievance procedure in this institution?

Yes (4) No( )

Did you present the facts relating to your complaint in the state prisoner grievance
procedure? Yes(% ) No(_ )

If your answer is Yes, . a
i. What steps did you take? “F veA oe Loay- meal “WTIitTrTen

Gy VQVAINCE

9 Ne | ‘ so KK AAAS (PCW
2 genet was the result? The [as ollewing week V JAS SECN
Dr. V\ en 10 | Sto ole a at ory ss dn
7 = 3 TIVAT was TOVMVOKWERA U ? YW/ETE A
Me Vo Ge VS S ; krom ry riere = vA j 4 +— ru /
tL NAVE Neen +O LUM
If your answer is No, explain why not 4} oe
CVOOUOUT Dae MeS
we IU J y

If there is no prison grievance procedure in the institution, did you complain to
prison authorities? Yes( ) No( )

If your answer is Yes,
1. What steps did you take?

2. What was the result?
Case 4:21-cv-00044-SMR-CFB Document1 Filed 02/11/21 Page 3 of 9

Ill. Parties
(In item A below, place your name in the first blank and place your present address in the
second blank. Do the same for additional plaintiff(s), if any.)

| SS .
A. Name of Plaintiff A r Nol qa |. Ge} Ce
Address N i E _é0, DOA% Z¥5 ’ N C wit TOV) LA

¥

 

Oy
O
)
QO
o,8)

 

B. Additional plaintiffs

 

 

 

 

(In item C below, place the full name of the defendant in the first blank, his official position in
the second blank, and his place of employment in the third blank. Use item D for the names,
positions, and places of employment of any additional defendants.)
cs gis 1 5 = i om, Ya
C. Defendant 1 CTOW1 OW Srets E56 i
is employed as C arve lie nal \ C ) Ey coy
an
at_} Jewton Coccet. Lona i Cebus ty
D. Additional defendants _. Shi ft _C ca OLO anf Ka Ke

K ObnsoOn

 

 

 

IV. — Jurisdiction
This complaint is brought pursuant to 42 U.S.C. § 1983, and jurisdiction is based on 28
U.S.C. § 1343. Plaintiff(s) allege(s) the defendant(s) acted under color of state law with
regard to the facts stated in part V of this complaint.
Case 4:21-cv-00044-SMR-CFB Document1 Filed 02/11/21 Page 4 of 9

V. Statement of Claim

(state here as briefly as possible the FACTS of your case. You MUST state exactly what
each defendant personally did, or failed to do, which resulted in harm to you. Include
also the names of other persons involved (for example, other inmates) and state the date
and place of all events. Attach an extra sheet if necessary, and write the heading PART
V CONTINUED at the top of the sheet. Keep to the facts. Do not give any legal
arguments or cite any cases.)

 

On ane glo Arr old (trite was na YING
1SSUeS vy a C/O Kim| nee | y Richard Son _ GN

iViNG unit E cho. Grice elt Kichardbon

Nad verbal: VY Abus e C a umon IMG
OCCASSIONS and in arder +o K ec0” ms
COOL he needed tro check himsel ae aro | re

VI. (State briefly exactly what you want the Court to do for you. Make no legal arguments.
Do not cite cases or statutes.)

es T lnonul SO ean

LE believe T have aren sanalale rer Sonal

= . ry \ % if an va ean shih

Crninwy Claim” in which Tam asking
{

ne Cex wis to Arant me me Suv
Vora of Wy 8 JOO. Ase arrer . peas

 

 

 

 

TE would | Lmmecd | ie SO e +0 Nan’
aS Secon a Mec \¢ a. \ VOU AamOoN-
VII. Statement Regarding Assistance in Preparing this Sonrlink

A. Did any person other than a naméd plaintiff in this action assist you in preparing
this complaint? Yes ( ) No

B. If your answer is Yes name the person who assisted you.

C. Signature of person who helped prepare complaint.
(Signature) (Date)

 

VI. Signature(s) of ma

Signed the pe “day of Februayy | er
(Signature of Plaintiff) SE pk _/ AES ni le / 5 | aT
Signatures of additional sani ifany:  °
Case 4:21-cv-00044-SMR-CFB Document1 Filed 02/11/21 Page 5of9

Dart V. Continued

On Felbri iary ‘e ZO\G +here was

eleclric WOK being clone on Ll JK.
all mates = o be cuffed due to

Sec
BCUr oe ocel. t |
IL The Firstitime : was abou o-llam, all

mares were cult aN with their hands
im she front and & relcx or lary in bed .

L. the second Hime: We were move +o +he
other wing OF e UI ut +n: S ime We were
| in Ane ba acl. this la asr en about
20 mins. N\ Oy he 340- 5pm,

 

Xe 3
N O

4. Third Himes Was obout 15-ZOmins,

From b|0- 630 pm

_On the Z™ ond B™ occasions officers
ed £ eX \ veut s, ae plo asric ¢ curs thor
aes ¢ “Kgntened by ulling 4 ne. STOPS.

Crom the N\\ shoulders Were ales write
6S, Second ame We were O ufted , ae Joly
because how long wee were c ued 7
would say at least FOrnans. bur tne

cul’s wer = a t00 - gir 7
Case 4:21-cv-00044-SMR-CFB Document1 Filed 02/11/21 Page 6 of 9

However coo 610-630 em tne electric
Company came back and we were hardcufed
oun ‘This time we were Told To back-up

6 the portal nole of the cell door and
=e our hands through the hole

_ V0 Victoria Jackson placed the cuffs
(right ) “ons mM — fiver and ‘pled ne Flexicutt
STra.p OS ght as cCoula Qo. 1) immediately
$044.4 * These Cutts gare. too righ “L wa 4
Told | " Grice put your nands m7mne oar
: I placed Wy hands OGL Cand Mralabed ty
(left } hand@ turning ny fame ouword and
Ouh ied +ne cur ot ree all tne Wor 1 te my
wrist. My hand circulation was cut
and palms and Enger cae num,
Complained A904 1 a but L WAS TC “Gri

t

nove OL Sear , “hi ¢ > won t be ona!”
i)

=“.

After aloout Z mins. it felt like my

ht Shoulder WAS aloout Tt) aoe Our +he
beet. i Went TO the coor ONC! Said,
 s Somethy ng cloesink Feel r right in iv
WAN Shoulder’ gain Twas THe . Grice
sitdown and be gi et About caother

. \ |
minute or 40 and Tne pan WOS UN oeavable
Case 4:21-cv-00044-SMR-CFB Document 1 Filed 02/11/21 Page 7 of 9

-_—T

? j i \ ' . .
+ approached tne Goor agaan,. lout this

rime L was s eliine Get these cuffs offof me”
They Finally op enecl the cloor , but ey clidnt

4 Ke the'cuffs off They walked me clown To
Me Showers, b6penec! ly tne door gnd pur in
there ovel shut tne door as if rat would
remedy ine problem. By this time Ly
irate and Star eflyng ane Finiall y CU
Orncer Sach, * Hey the cutts off. "They
bpened the aber and eut the eu fe.

On Ven oley 2/rq /14 TIT was seen by
Mh nurse - My right shoulder had a fof of —
celhring and wher L would move it, ‘f woulef
ynake ce Peppa Sound: hl ge in my right
hund T was experrencing Co Aavobbing pun anf
NUMDBONES § aS al LE hresel fe/ [ asleep Cf) a.

Since then TL ve Aad | X : (Os Cn Mi Srouleler
anol hand | but novhin W/AS hro ken. TL starte¢
Seeing Ha docbrs ak TUHC tn which 0
Lud given & Cort zone shot card pryseal
therepy exerajses fo no avail, ,

The biggest /85UCS (6 7 ad pot Le ceive
G Sttund/ 5Can oh my hand unt! 10 months
atter my in jury
Case 4:21-cv-00044-SMR-CFB Document1 Filed 02/11/21 Page 8 of 9

iso sb did Not bECIEVE Gr MRT on
my Shoulder anti! Oct “Nov. Of 2020 / whl
WwWaS af Jeash 20 to Zl months after He mn Ary:

My tear is Phat my hand ancl shoulder
ee) be permanently Meme ie On Cul lost
Vi5it LI was given @ krack for my piaky
because jf 12 dislocated, ov hangs ‘fo the
Cicfe. but Ga Cu) Lhi's yee 20 non TUS afer
the igjury | even the docedor stud She Is
not stere’ it (twill ever return to normal

L youl also [yee fo ner tTon , that
Capt Ko bin son fold me, * bea yen” as L
LAS complanin 1 Abour es rjury. £91
fuet he and prhembers of Ye class. ky catt
feam fel} ke my £eason for eavine LUKE WAS

hot justitred and { used Bap 1S Suc 10
‘Man aulate a Transter “ The feason L
mention this 7s because L£ have been
2. Oerienain 4 ame retalliatron trom
Some Staff
Case 4:21-cv-00044-SMR-CFB Document 1 Filed 02/11/21 Page 9 of 9 =

Menbio 6 cet) se
NEWTON COPR.FACELITF ate

€L0%@ SdSN ©

+ or a US. POSTAGE prey BOWES
” a: Sgn ———

ee iter a ZIP 50208 $ 090.209

Mitr 0000346650 FEB 08 2021

 

 

 

 

 

X-RAYED & CLEARED BY U.S.M.Seo
(Lork of fa
U8. Disteit? Court
PO BK YY
Des Moines, LA-
fla abet TE bated q

SP ANILNOD HFIWNSNOD LSOd %OE HLIM FOVIN ONY F1GVTIAIZE SI IGOTIANI SIHL

 

—T77IT eed
x a Kg peyoedsul
